UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4271


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DOUGLAS B. PHILLIPS, a/k/a Douglas Phillips,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:18-cr-00021-EKD-1)


Submitted: February 28, 2022                                      Decided: March 18, 2022


Before KING and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Michael Henter, HENTERLAW, PLC, Charlottesville, Virginia, for Appellant.
ON BRIEF: Melissa W. Friedman, MELISSA W. FRIEDMAN, Roanoke, Virginia, for
Appellant. Thomas T. Cullen, United States Attorney, Laura Day Rottenborn, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas B. Phillips appeals his jury conviction for knowingly failing to register as

a sex offender under the Sex Offender Registration and Notification Act (SORNA) after

having traveled in interstate commerce, in violation of 18 U.S.C. § 2250(a), and knowingly

possessing a firearm and ammunition affecting interstate commerce after having been

convicted of a crime punishable by imprisonment for more than one year, in violation of

18 U.S.C. § 922(g)(1). On appeal, he argues the district court erred in instructing the jury

on his § 922(g)(1) offense, and in admitting and excluding evidence. We affirm.

       Phillips first contends that his § 922(g)(1) conviction must be reversed under Rehaif

v. United States, 139 S. Ct. 2191 (2019), since the jury was instructed that the Government

did not need to prove that Phillips knew he was a convicted felon. Because he did not raise

this issue in the district court, we review it for plain error. See Greer v. United States, 141

S. Ct. 2090, 2096 (2021); United States v. Caldwell, 7 F.4th 191, 213 (4th Cir. 2021)

(“plain-error review applies to unpreserved Rehaif errors”). “To succeed in obtaining

plain-error relief, a defendant must show (1) an error, (2) that is plain, (3) and that affects

substantial rights . . . .” Caldwell, 7 F.4th at 211. For a jury conviction, a defendant “has

the burden of showing that, if the District Court had correctly instructed the jury on the

mens rea element of a felon-in-possession offense, there is a ‘reasonable probability’ that

he would have been acquitted.” Greer, 141 S. Ct. at 2097 (citation omitted). “If those

three requirements are met, [we] may grant relief if [we] conclude[] that the error had a

serious effect on the fairness, integrity or public reputation of judicial proceedings.” Id. at

2096–97 (citations omitted).

                                              2
       “[I]n Rehaif, the Supreme Court concluded that to obtain a § 922(g) conviction, the

government ‘must show that the defendant knew he possessed a firearm and also that he

knew he had the relevant [felon] status when he possessed it.” Caldwell, 7 F.4th at 213

(quoting Rehaif, 139 S. Ct. at 2194). “As the Supreme Court has noted, ‘[i]n a felon-in-

possession case where the defendant was in fact a felon when he possessed firearms, the

defendant faces an uphill climb in trying to satisfy the substantial-rights prong of the plain-

error test based on’” a Rehaif error. Id. (quoting Greer, 141 S. Ct. at 2097). “The reason

is simple: If a person is a felon, he ordinarily knows he is a felon.” Id. (quoting Greer,

141 S. Ct. at 2097).

       However, “the mere undisputed fact that [the defendant] was a felon at the time of

the [offense] is not dispositive.” Id. “[T]here may be cases in which a defendant who is a

felon can make an adequate showing on appeal that he would have presented evidence in

the district court that he did not in fact know he was a felon when he possessed firearms.”

Greer, 141 S. Ct. at 2097. “But if a defendant does not make such an argument or

representation on appeal, [we] will have no reason to believe that the defendant would have

presented such evidence to a jury, and thus no basis to conclude that there is a ‘reasonable

probability’ that the outcome would have been different absent the Rehaif error.” Id.; see

United States v. Hobbs, 24 F.4th 965, 973 (4th Cir. 2022) (concluding that defendant failed

to carry this burden where he testified at trial that he was not allowed to possess firearms,

and on appeal, he had “not proffered ‘a sufficient argument or representation’ that he would

have presented a factual basis at trial for contradicting this evidence that he knew he was a

felon” (quoting Greer, 141 S. Ct. at 2100)).

                                               3
       Here, it is undisputed that the district court erred in instructing the jury on the mens

rea requirement for a conviction under § 922(g)(1) in light of Rehaif and that this error was

plain, but we conclude that Phillips has failed to show a reasonable probability that he

would not have been convicted absent the Rehaif error. The evidence at trial established

that Phillips knew he was a convicted felon; and on appeal, he has not proffered any

argument or representation that he could have or “would have presented a factual basis at

trial for contradicting this evidence.” Hobbs, 24 F.4th at 973.

       Phillips also challenges two evidentiary rulings, one admitting evidence under Fed.

R. Evid. 404(b) and one excluding evidence under Fed. R. Evid. 402, each with respect to

his SORNA offense.       We review a district court’s evidentiary rulings for abuse of

discretion. United States v. Webb, 965 F.3d 262, 266 (4th Cir. 2020). We have reviewed

the record and find no abuse of discretion by the district court.

       “Rule 404(b) provides that ‘[e]vidence of a crime, wrong, or other act is not

admissible to prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character,’ but that such evidence may nonetheless be

admissible for other purposes, ‘such as proving motive, opportunity, intent, preparation,

plan, knowledge, identity, absence of mistake, or lack of accident.’” United States v. Bell,

901 F.3d 455, 464–65 (4th Cir. 2018) (quoting Fed. R. Evid. 404(b)). “It is thus a rule of

inclusion because it ‘recognizes the admissibility of prior crimes, wrongs, or acts, with

only the one stated exception.’” Id. at 465 (quoting United States v. Queen, 132 F.3d 991,

994 (4th Cir. 1997)).



                                              4
       We have applied a four-factor test in evaluating whether a district court abused its

discretion in admitting prior “bad act” evidence: (1) “The evidence must be relevant to an

issue, such as an element of an offense, and must not be offered to establish the general

character of the defendant”; (2) “The act must be necessary in the sense that it is probative

of an essential claim or an element of the offense”; (3) “The evidence must be reliable”;

and (4) “the evidence’s probative value must not be substantially outweighed by confusion

or unfair prejudice in the sense that it tends to subordinate reason to emotion in the

factfinding process.” United States v. Cowden, 882 F.3d 464, 472 (4th Cir. 2018) (citations

omitted). “And the unfair prejudice is not shown merely because the evidence is damaging

to a defendant’s case, since highly probative [evidence] invariably will be prejudicial to

the defense.” Bell, 901 F.3d at 465 (citation omitted). Moreover, any prejudicial effect

may be reduced by “a limiting instruction explaining the narrow purpose for which the

prior ‘bad act’ evidence may be considered.” Cowden, 882 F.3d at 472.

       The district court overruled Phillips’s pretrial objection to the admission of his prior

New York failure-to-register convictions, ruling them admissible for the limited purpose

of showing his knowledge of his duty to register as a sex offender. The court also issued

limiting instructions to that effect. On appeal, Phillips argues that because he admitted at

trial “that he knew he was required to register and that he did not,” the Rule 404(b) evidence

was not “necessary”; and “the prejudicial nature of the evidence substantially outweighed

any small probative value of the convictions.” We disagree. An essential element of the

SORNA offense was that Phillips knowingly failed to register or update a registration as

required by SORNA. See United States v. Spivey, 956 F.3d 212, 215 (4th Cir. 2020).

                                              5
Because the Rule 404(b) evidence was probative of this element, it was “necessary.” See

United States v. Rooks, 596 F.3d 204, 211–12 (4th Cir. 2010) (“That the evidence was not

critical to the prosecution’s case against [the defendant] does not render it unnecessary for

purposes of Rule 404(b)[.]”). Moreover, we agree with the Government that given

Phillips’s shifting positions before and during trial, it could not reasonably have predicted

his defense at trial or potential testimony. We therefore conclude that any possible unfair

prejudice, in light of the appropriate limiting instructions, did not substantially outweigh

the probative value of the evidence. See id. at 212; Cowden, 882 F.3d at 473.

       Finally, Phillips argues the district court erred in granting the Government’s motion

in limine to preclude, as irrelevant under Fed. R. Evid. 402, Phillips’s argument that he was

innocent of the underlying sex offense. The district court agreed with the Government that

this case was not the appropriate proceeding to challenge the underlying conviction, and

held that the Government still had to show that Phillips “was convicted of that underlying

offense that required the registration.” J.A. 26. We find no abuse of discretion. “SORNA

defines a ‘sex offender’ as ‘an individual who was convicted of a sex offense,’” United

States v. Helton, 944 F.3d 198, 202 (4th Cir. 2019) (quoting 34 U.S.C. § 20911(1)), and

requires such persons to “register” and “keep the registration current” wherever they reside,

are employees, or are enrolled as students, 34 U.S.C. § 20913(a). Phillips’s claim that he

did not commit the underlying sex offense, and that this explained his motive for failing to

register, was not relevant to whether he was “convicted of a sex offense” or knowingly

failed to register under SORNA.



                                             6
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            7